Exhibit 24(b)(9): Opinion and Consent of Counsel VOYA LETTERHEAD LAW DEPARTMENT / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR ASSOCIATE COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM June 29, 2017 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No. 70 to Registration Statement on Form N-4 Prospectus Titles: Voya GoldenSelect ESII
